Motion to resettle order granted, and order resettled so as to provide that within ten days plaintiffs pay to the defendant the taxable costs and disbursements in *900the actions of Imbrie & Co. v. Nagase & Co., Ltd., and Smith v. Nagase & Co., Ltd. [See 204 App. Div. 844, 886; 205 id. 894], together with the costs and disbursements of this appeal, and the sum of $500. In default of such payment the order is unanimously affirmed, with ten dollars costs and disbursements. Order, as resettled, signed. Present - Kelly, P. J., Rich, Jaycox, Young and Kapper, JJ.